DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. The applicant argues that Ushiroda does not teach “wherein the illumination control circuit performs the first control with priority over the control”.  The examiner respectfully disagrees.  Ushiroda disclose that a user’s operation of the system is considered.  An example given, the operation of “an imaging unit that needs to suddenly conduct capturing in an upward direction depending on a surgery”.  The disclosure further states that the illumination controller gives priority to the user’s operation in this case; the use of a imaging unit (¶ 101).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 7, 10, 11, 12, 13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vayser (US 2017/0231712) in view of Ushiroda et al (US 2020/0037864, hereafter Ushiroda).
	As per claim 1, Vayser discloses a medical control apparatus comprising an illumination control circuit configured to perform, based on a detection result of brightness relating to imaging, a first control of 5controlling brightness of a light source of an imaging device for capturing an image of an observation target, and a second control of controlling brightness of an illumination apparatus that irradiates the observation target with illumination light from an outside of the observation 10device (¶ 35).
	However, Vayser does not explicitly teach wherein the illumination control circuit performs the first control with priority over the second control.
	In the same field of endeavor, Ushiroda teaches wherein the illumination control circuit performs the first control with priority over the second control (¶ 101).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda.  The advantage is the reduction in the emission of illumination light to the surrounding area.
	As per claim 5, Vayser discloses the medical control apparatus according to claim 1.
However, Vayser does not explicitly teach wherein the illumination control circuit further performs a third control of controlling movement of the illumination 30apparatus.
In the same field of endeavor, Ushiroda teaches wherein the illumination control circuit further performs a third control of controlling movement of the illumination 30apparatus (¶ 116).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda.  The advantage is the reduction in the emission of illumination light to the surrounding area.
	As per claim 7, Vayser in view of Ushiroda teaches the medical control apparatus according to claim 5.
Further, Ushiroda teaches 5wherein the illumination control circuit controls the movement of the illumination apparatus based on positional information acquired from a navigation apparatus (¶ 116).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda.  The advantage is the reduction in the emission of illumination light to the surrounding area.
	As per claim 	As per claim 2010, Vayser discloses the medical control apparatus according to claim 2.
However, Vayser does not explicitly teach wherein the illumination control circuit performs the second control to correspond to an observation mode of a medical observation apparatus including the imaging device.
In the same field of endeavor, Ushiroda teaches wherein the illumination control circuit performs the second control to correspond to an observation mode of a medical observation apparatus including the imaging device (¶ 202 - 210).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda.  The advantage is the reduction in the emission of illumination light to the surrounding area.
	As per claim 	As per claim 2511, Vayser in view of Ushiroda teaches the medical control apparatus according to claim 10.
Further, Ushiroda teaches  wherein the illumination control circuit:
	 turns off the illumination apparatus when the observation mode is switched from a first observation mode in which imaging is performed using natural light to a 30second observation mode in which imaging is performed using special light;	 and turns on the illumination apparatus when the observation mode is switched from the second observation 66 mode to the first observation mode (¶ 202 - 210).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda.  The advantage is the reduction in the emission of illumination light to the surrounding area.
As per claim 12, Vayser discloses the medical control apparatus according to claim 2.
However, Vayser does not explicitly teach wherein the illumination control circuit performs a 5predetermined notification based on a combination of a state of the light source of the imaging device and a state of the illumination apparatus.
In the same field of endeavor, Ushiroda teaches wherein the illumination control circuit performs a 5predetermined notification based on a combination of a state of the light source of the imaging device and a state of the illumination apparatus (¶ 18).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda.  The advantage is the reduction in the emission of illumination light to the surrounding area.
As per claim 13, Vayser discloses the medical control apparatus according to claim 2.
However, Vayser does not explicitly teach further comprising:
	 an arm configured by connecting a plurality of links by joints; and the imaging device supported by the arm (¶ 48).
In the same field of endeavor, Ushiroda teaches 10further comprising:
	 an arm configured by connecting a plurality of links by joints (Figure 1 element 6; ¶ 47 );
and the imaging device supported by the arm (¶ 48).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda.  The advantage is the reduction in the emission of illumination light to the surrounding area.
As per claim	As per claim 1514, Vayser discloses the medical control apparatus according to claim 2, wherein the imaging device and the illumination apparatus are disposed apart from each other (¶ 35).
	As per claim 15, Vayser discloses the medical control apparatus according to claim 2, 20wherein the illumination apparatus is a surgical light provided in a surgery site (¶ 35; The camera and lighting element may also be positioned anywhere around the surgical field in order to avoid obstructing access to the surgical field by the surgeon.).
	Regarding claim 16, arguments analogous to those presented for claim 1 are applicable for claim 16.
	Regarding claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.


Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vayser in view of Ushiroda in further view of Hallack et al (US 2019/0249847, hereafter Hallack).
	As per claim 8, Vayser in view of Ushiroda discloses the medical control apparatus according to claim 5.
However, Vayser in view of Ushiroda 10wherein the illumination control circuit performs the third control in a case where a shadow is detected from a captured image. 
In the same field of endeavor, Hallack teaches wherein the illumination control circuit performs the third control in a case where a shadow is detected from a captured image (¶ 24).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda in further view of Hallack.  The advantage is improvement of images in shadowy areas.
	As per claim 9, Vayser in view of Ushiroda in further view of Hallack discloses the medical control apparatus according to claim 8.
Further, Hallack teaches  15wherein the captured image is a medical captured image which is captured by the imaging device, or a captured image which is captured by a surgery site imaging device provided in a surgery site (¶ 24).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention as effectively filed to modify the invention of Vayser in view of Ushiroda in further view of Hallack.  The advantage is improvement of images in shadowy areas.


Allowable Subject Matter
Claim(s) 4, 6, 17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Circuit 2487